         Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 1 of 37




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION



    DONNA CURLING, ET AL.,
    Plaintiffs,                                DECLARATION OF
                                               J. ALEX HALDERMAN IN
    v.                                         SUPPORT OF MOTION FOR
                                               PRELIMINARY INJUNCTION
    BRAD RAFFENSPERGER, ET AL.,
    Defendants.
                                               Civil Action No. 1:17-CV-2989-AT


         Pursuant to 28 U.S.C. § 1746, J. ALEX HALDERMAN declares under

penalty of perjury that the following is true and correct:

         1.   I hereby incorporate my previous declarations as if fully stated herein.

I have personal knowledge of the facts in this declaration and, if called to testify as

a witness, I would testify under oath to these facts.

         2.   State Defendants characterize Georgia’s BMD-based election system

as “an electronic voting system used throughout the country,”1 and they remark that

BMDs are used in “six of the ten largest counties in the country, including Los

Angeles, California; Cook County/City of Chicago; Maricopa, Arizona; San Diego,



1
 State Defendants’ Response in Opposition to Curling Plaintiffs’ Fourth Motion
for Preliminary Injunction, Dckt. 821 at 1.
       Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 2 of 37




California; Dallas, Texas; and Riverside, California.”2 These statements are

misleading. The vast majority of jurisdictions that use BMDs use hand-marked paper

ballots as the primary method of voting and reserve BMDs for accessibility

purposes—including four of the six localities that State Defendants cite (all but Los

Angeles and Dallas).3 I explained in my previous declaration that BMDs are much

safer when used by only a small fraction of voters, as in these localities.4

      3.     The map below shows the primary in-person voting technology that

will be used in each U.S. county this November. The great majority of states,

counties, and voters will use hand-marked paper ballots with BMDs available for

accessibility (shown in dark green).




2
  Id. at 19.
3
  Verified Voting, The Verifier, https://verifiedvoting.org/verifier/ (accessed Aug.
30, 2020.)
4
  Decl. of J. Alex Halderman (Aug. 19, 2020), Dckt. 785-2 at 47-50.

                                           2
         Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 3 of 37




              Primary Polling-Place Equipment by County, November 2020

    (Data/image: Verified Voting, The Verifier, https://verifiedvoting.org/verifier/.)


         4.      State Defendants further characterize Georgia’s BMD-based election

system as “a system recommended by the National Academy of Sciences and the

U.S. [sic.] Intelligence Committee.”5 Again, this statement is misleading. Both the




5
    Dckt. 821 at 1.

                                            3
       Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 4 of 37




National Academies6 and the Senate Select Committee on Intelligence7

recommended the use of voter-verified paper ballots, as opposed to paperless DREs

or DREs with VVPAT printers. These recommendations were based on testimony

heard in 2017 and 2018, including my own testimony to each body. At the time, only

about 1% of voters lived in jurisdictions with BMDs as the primary method of

voting, while nearly a quarter of voters used paperless DREs. Moreover, there had

been little research about whether BMD ballots were accurately verified by voters.

An election system like Georgia’s, which uses barcode-based BMDs for nearly all

in-person voters statewide, was not specifically addressed in either report.




6
  National Academies of Sciences, Engineering, and Medicine, Securing the Vote:
Protecting American Democracy (2018) at 80, available at http://nap.edu/25120.
“Elections should be conducted with human-readable paper ballots. These may be
marked by hand or by machine (using a ballot-marking device); they may be
counted by hand or by machine (using an optical scanner). […] Voting machines
that do not provide the capacity for independent auditing (e.g., machines that do
not produce a voter-verifiable paper audit trail) should be removed from service as
soon as possible.”
7
  U.S. Senate Select Committee on Intelligence, “Russian Active Measures
Campaigns and Interference in the 2016 U.S. Election, Volume 1: Russian Efforts
Against Election Infrastructure” (June 2019) at 59, available at
https://www.intelligence.senate.gov/sites/default/files/documents/Report_Volume1
.pdf. “As states look to replace HAVA-era machines that are now out of date, they
should purchase more secure voting machines. Paper ballots and optical scanners
are the least vulnerable to cyber attack; at minimum, any machine purchased going
forward should have a voter-verified paper trail and remove (or render inert) any
wireless networking capability.”

                                          4
       Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 5 of 37




       5.      The Academies’ 2018 report also notes that “[w]ell designed, voter-

marked [i.e., marked by hand] paper ballots are the standard for usability for voters

without disabilities. Research on VVPATs has shown that they are not

usable/reliable for verifying that the ballot of record accurately reflects the voter’s

intent, but there is limited research on the usability of BMDs for this purpose. […]

Additional research on ballots produced by BMDs will be necessary to understand

the effectiveness of such ballots.”8 It goes on to call on the National Science

Foundation and other federal agencies to fund research to “determine voter practices

regarding the verification of ballot marking device–generated ballots and the

likelihood of voters, both with and without disabilities, will recognize errors or

omissions.”9

      6.     Last year, with National Science Foundation funding, my research group

conducted an extensive study on this question, which I discuss at length in a previous

declaration.10 Our study was peer reviewed and published in January 2020 at the

IEEE Symposium on Security and Privacy,11 which is the most selective top-tier



8
  Securing the Vote at 79-80.
9
  Id. at 124.
10
   Decl. of J. Alex Halderman, Dckt. 682 (Dec. 16, 2019) at 25-33.
11
   Matthew Bernhard, Allison McDonald, Henry Meng, Jensen Hwa, Nakul Bajaj,
Kevin Chang, and J. Alex Halderman, “Can Voters Detect Malicious Manipulation
of Ballot Marking Devices?” in Proceedings of the 41st IEEE Symposium on

                                          5
        Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 6 of 37




publication venue for computer security research. The work received special

commendation from the review committee as the best research paper with a graduate

student as the first author to appear in this year’s symposium. The main findings of

the study were that 60% of voters failed to review their ballots at all, and voters only

reported 6.6% of misprinted ballots caused by a hacked BMD. We also tested a

variety of procedural interventions, including those practiced in Georgia, to see how

much they improved verification, but the magnitude of the improvements was likely

too small to allow election officials to reliably detect BMD attacks in close races.

       7.     Other recent research, which State Defendants’ and their expert Dr.

Gilbert cite favorably,12 actually confirms the key results from my study. It found

that although voters who do review BMD printouts often are able to spot errors, few

voters review the printouts at all, which is corroborated by field reports from polling

place observers. These findings are further bolstered by previous research in the

contexts of VVPATs and DRE review screens, which found that voters are also

unlikely to catch errors when using those technologies.13




Security and Privacy (2020), https://jhalderm.com/pub/papers/bmd-verifiability-
sp20.pdf.
12
   Dckt. 821 at 11, “there is other research indicating that voters can detect
manipulation of ballots.”
13
   This literature is summarized in Bernhard et al., § II.B.

                                           6
        Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 7 of 37




      8.     On this basis, I find it misleading for State Defendants to say that “the

science is not yet settled” regarding whether voters accurately verify BMD

printouts.14 Although science is always open to new evidence, there are now several

studies that strongly support the proposition that the voter population does not verify

BMD printouts accurately enough to allow reliable detection of misprinting attacks.

To my knowledge, there is no research at all that suggests the contrary.

       9.     State defendants incorrectly ascribe my technical conclusions about the

relative security of different voting technologies to mere personal preference.15 This

mistakes cause for effect. Like other security experts, I generally recommend hand-

marked paper ballots over DRE and all-BMD systems because only a primarily

hand-marked system can be strongly defended in practice using existing technology.

My recommendations would change as appropriate if technological breakthroughs

or compelling new scientific results were to alter the security analysis.

       10.    State Defendants misread my earlier testimony and erroneously

conclude that I have changed my views about BMD auditability: “While Dr.




14
  Dckt. 821 at 11.
15
  Id. at 17. “Dr. Halderman’s opinions are based on his personal beliefs that hand-
marked paper ballots are a superior election system. He simply decided, as a policy
matter, that the only acceptable election system is hand-marked paper ballots and
reasons backward from that conclusion.”

                                           7
       Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 8 of 37




Halderman previously agreed that a sufficient audit of a BMD-generated ballot can

‘detect and correct’ the kinds of hypothetical hacking attacks about which he warns,

[Doc. 619-2 at ¶¶ 6-7], he now says that no audit of any BMD system would ever be

enough to satisfy him, [Doc. 785-2 at ¶ 51].”16 There is no contradiction. Both

declarations discuss two styles of attack: (1) changing both the barcode and the

human-readable text and (2) changing only the barcode. Both declarations explain

that the first kind of attack could not be detected by any kind of audit of the printouts,

since all the records of the voter’s intent would be fraudulent.17 Both declarations

also explain that the second kind of attack could be detected with a sufficiently

rigorous audit that compared the contents of the barcode to the human-readable

text,18 but, to my knowledge, Georgia has no plans to conduct such an audit.

      11.    State Defendants falsely claim that “the evidence demonstrates that

Georgia’s new BMD system is completely separate from the DRE/GEMS systems,

down to hand-entry from original source documents[.]”19 To my knowledge, the only



16
   Dckt. 821 at 19.
17
   Dckt. 619-2 at 12; Dckt. 785-2 at 41.
18
   Dckt. 619-2 at 6-7; Dckt. 785-2 at 31-35. I was slightly imprecise in Dckt. 619-2
when I said that a sufficiently rigorous audit could “correct” a barcode-only attack
in addition to detecting it. That is only the case if the auditors are somehow able to
establish that the barcodes and not the human-readable text have been manipulated,
but both would be suspect in the event that the BMDs had been hacked.
19
   Dckt. 821 at 8.

                                            8
      Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 9 of 37




“evidence” for this claim appears to come from Mr. Coomer and Dr. Gilbert, but Dr.

Gilbert never examined the Georgia system, and it is unclear what personal

knowledge Mr. Coomer has, as there is no evidence he has conducted or participated

in an examination of the Georgia system. In any event, neither could know what the

workers with access to Georgia’s technology are doing day to day, such as

connecting USB devices to it that were connected to the prior system or connecting

components to the Internet.

      12.




20




                                        9
      Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 10 of 37




      13.    While State Defendants are correct that the “Dominion system has been

the subject of penetration testing” in other states,24 they neglect to point out that this

testing revealed a slate of serious vulnerabilities that likely remain unmitigated in

the Dominion hardware and software used in Georgia. My previous declaration cites

the results of penetration tests commissioned by the California Secretary of State,

which found that attackers could modify the Dominion software installation files and

“it would be possible to inject more lethal payloads into the installers”, that the anti-

virus software was insufficient or non-existent, and that the BMDs had




21
   Hamilton decl.
22
   The public facing portion of the ENR system is located at
https://results.enr.clarityelections.com/GA/
23
   Dckt. 723 at 15 (Throop Decl.).
24
   Dckt. 821 at 10.

                                           10
      Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 11 of 37




vulnerabilities that “would be open to a variety of actors including a voter, a poll

worker, an election official insider, and a vendor insider,” among other problems.25

      14.    In the context of evidence that I discuss in my previous declarations

regarding vulnerabilities in the Dominion equipment uncovered by certification

testing in Texas,26 State Defendants state incorrectly that the security problems

“primarily relate to the optical scanners (ICP units), not the BMDs, which Curling

Plaintiffs advocate the State continue using.”27 This is misleading. Both Texas and

California found serious weaknesses impacting the BMDs, including the use of

dangerously obsolete software and means by which the software could be

manipulated by attackers. Both also found serious weaknesses impacting the

scanners. Vulnerabilities in the BMDs are relevant to the relief that Plaintiffs’ seek

with respect to the use of hand-marked paper ballots, which are the only practical

countermeasure to some BMD-based attacks. Vulnerabilities in the scanners are a

threat to Georgia elections however the ballots are marked, and they are relevant to

Plaintiffs’ requested relief regarding rigorous auditing of the scanners’ tallies.




25
   Dckt. 785-2 at 21-27.
26
   Id. at 19.
27
   Dckt. 821 at 8, fn. 7.

                                          11
      Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 12 of 37




Status of Forensic Testing

      15.    Plaintiffs have asked me to update the Court about the status of the

forensic analyses that I am performing on their behalf. My work is still in progress,

but there are several preliminary findings I can report.

      16.    In December 2019, I received a copy of a forensic image created by the

FBI of the server at the KSU Center for Election Systems.

      17.    In late July, I began a limited analysis of log files from approximately

4500 sequestered memory cards from Cobb, DeKalb, and Fulton counties to extract

DRE serial numbers for statistical sampling. On August 13, 2020, shortly after the

Court granted permission for a forensic examination of the memory cards, I began

creating forensic images and have so far imaged around 25% of the cards.

      18.    On August 25, I received forensic images of the internal memory from

six AccuVote-TS DREs from Athens-Clarke County. To facilitate imaging these

machines, I created a software patch for the DREs’ bootloader software, which a

forensic technician programmed into a read-only memory chip and physically

inserted into each DREs. On August 30, I received forensic images of three memory

cards associated with those DREs.

      19.    To my knowledge, this is the first time that detailed forensic analysis

of large parts of a state-wide DRE system has been conducted. Due to the scope and



                                          12
      Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 13 of 37




complexity of the work, my analysis is necessarily still in an initial phase. I have had

to developed specialized software and techniques to efficiently image and analyze

the thousands of memory cards and the proprietary data formats of the DRE system.

      20.    The objective of my analysis is to determine the security posture of the

DRE-based system as it was operated in Georgia. Although older and newer versions

of the AccuVote DRE software have been shown to suffer from critical exploitable

vulnerabilities, forensic analysis allows for direct confirmation that vulnerabilities

were present in the specific hardware and software configuration Georgia used. The

analysis also allows me to more fully assess what opportunities attackers would have

had to spread malware through the Georgia system and manipulate election results.

      21.    As a secondary objective, the analysis may also uncover evidence that

the election system was successfully compromised. However, one of the key

deficiencies of paperless voting systems is that successful attacks might not leave

forensic evidence, since well designed malware would remove the electronic records

of its presence once its task was complete. Although there is a possibility that

attackers were careless and did leave some digital traces, absence of evidence cannot

support a strong conclusion that the system was not attacked.

      22.    Moreover, the digital records to which Plaintiffs have access are badly

incomplete. Thus far, they have received memory cards from only three counties,



                                          13
      Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 14 of 37




and most of these cards have records from only a single election. Only six DREs

have been imaged, all from a single county. Log files from the CES server from

before November 10, 2016 were erased prior to the server begin imaged by the FBI,

severely limiting forensic visibility into the period of Russia’s documented attacks

against state election systems in the leadup to the 2016 election.28 While these data

sources provide abundant insight into how the DRE-based system was operated and

ways in which it was vulnerable, finding a “smoking gun” proving that a Georgia

election result was stolen by hackers is akin to finding the proverbial needle in a

haystack, even assuming it occurred and left some trace in the data.

      23.    Nevertheless, there is evidence that hackers penetrated the system. My

initial analysis of the CES server image has confirmed the principal findings that

Logan Lamb described in his January 16, 2020 declaration.29 The most important

finding is that the CES server likely was compromised by an external attacker in

December 2014. Mr. Lamb describes this evidence in detail.30 Determining what

actions the outside party took on the server is difficult, given the amount of time that

elapsed before the server was imaged, but my analysis is ongoing.




28
   Suppl. Decl. of Logan Lamb, Dckt. 699-10 at 21-23.
29
   Id. at 11.
30
   Id. at 13-20.

                                          14
      Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 15 of 37




      24.    Even if nothing more can be determined about the apparent attack, the

evidence shows that the CES server was vulnerable to unauthorized access from the

Internet for many years. Additionally, the FBI image shows that the CES server

housed security-critical data, including installation files for the BallotStation

software that ran on every DRE, the hash verification software that CES ran on its

GEMS servers, and election databases. An outside attacker who infiltrated the server

and compromised these files could have spread malicious software to the GEMS

servers and DREs.

      25.    My initial analysis of the AccuVote-TS memory images confirms

several severe vulnerabilities in the DREs themselves.

      26.    The bootloader software used in the DREs is version 1.0.2 and dates

from June 2002. This software is critical to the DREs’ security, since it runs every

time they are powered on and controls sensitive operations such as loading the

operating system and installing software updates. That it was not updated for 18

years demonstrates that Georgia’s DRE systems were subject to an even wider range

of vulnerabilities than had been previously established.

      27.    The version of the BallotStation election software installed on the

DREs is 4.5.2!, which displays a 2004 copyright date. This confirms that the Georgia

BallotStation software was not materially updated since that time.



                                         15
      Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 16 of 37




      28.      The installed BallotStation software matches the contents of the

installer file “BS_CE-TSR6-4-5-2!-DS.ins” found on CES’s Internet-facing server.

This is consistent with the assertion that copies of the software to be installed on the

DREs were stored on the vulnerable CES server, where they could have been

modified by an attacker. Although I have thus far been unable to determine whether

the installation files on the server were modified by attackers, they had the

opportunity to do so.

      29.      By analyzing the bootloader and BallotStation software, I have so far

been able to confirm the presence of several critical vulnerabilities.

            a) The vulnerability discovered by Harri Hursti in 2006 and described by

               Michael Shamos as “one of the most severe security flaws ever

               discovered in a voting system” is present in the DREs software that was

               used in Georgia until this year.

            b) The vulnerabilities I exploited in a 2007 study to create vote-stealing

               malware that spreads from machine-to-machine as a computer virus31

               is present in the DREs software that was used in Georgia until this year.



31
  Ariel J. Feldman, J. Alex Halderman, and Edward W. Felten, “Security Analysis
of the Diebold AccuVote-TS Voting Machine,” in Proc. USENIX/ACCURATE
Electronic Voting Technology Workshop (2007).


                                           16
      Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 17 of 37




            c) The vulnerability I exploited to demonstrate a vote-stealing attack to

               the Court in 2018 is present in the DREs software that was used in

               Georgia until this year.

      30.      All the memory cards and DREs I have analyzed use the same

encryption key, F2654hD4. This is the default encryption key that was installed on

the AccuVote DREs at the factory. It was publicly revealed by security researchers

in 2003.32

      31.      Changing the encryption key to a different, secret value would have

been straightforward for the state, but Georgia instead continued to use the

manufacturer’s default key for 17 years after that key was leaked to the public. Since

the key was publicly known during that period, all confidentiality and integrity

protections provided by the cryptography were completely negated. For instance,

anyone with access to the memory cards could have read or modified any of the

election data they contained.

      32.      The election log files from the county memory cards record that those

cards were used in 1945 separate DREs in Cobb County, 1982 in DeKalb County,




32
 Tadayoshi Kohno, Adam Stubblefield, Aviel D. Rubin, and Dan S. Wallach,
“Analysis of an Electronic Voting System,” in IEEE Symposium on Security and
Privacy (2004), § 4.4. Available at https://avirubin.com/vote.pdf.

                                          17
      Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 18 of 37




and 2123 in Fulton County. Analysis of the logs shows that all three counties

engaged in practices that would have facilitated spreading viral malware throughout

their election systems.

         a) County workers sometimes reused the same card in hundreds of

             machines for testing and training purposes. For example, in DeKalb,

             one memory card was sequentially inserted into at least 288 DREs. If

             any of those DREs was infected with viral malware, the malware could

             have spread to the other DREs during this operation by exploiting the

             confirmed vulnerabilities I discuss above.

         b) In each of Fulton and Cobb counties, a single DRE was used to process

             data from more than a thousand different cards. If that DRE was

             infected with malware, it could have spread directly to over a thousand

             other DREs.

         c) Each county used only a small number of DREs to program memory

             cards from the GEMS server. In Fulton, every election represented in

             the log files was prepared using one of only 17 machines; in Cobb, 28

             machines; and in DeKalb, 28 machines. These DREs would provide a

             centralized point from which to launch an attack. If they were infected




                                        18
      Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 19 of 37




               with malware, the malware could have spread directly to all other DREs

               in the counties.

      33.      Despite the assertion that Georgia operated a uniform voting system

across all counties, the three counties represented in my analysis had starkly different

practices for maintaining their memory cards. This indicates that counties developed

their own ad hoc processes for important security tasks. Some of these county-

specific processes would have further facilitated the spread of malware.

            d) Although Fulton and DeKalb counties appear to have erased their cards

               before each election, Cobb County did not, and some cards I examined

               contained election data from as long ago as 2004. This failure to erase

               the cards means that if they were infected, malware could continue to

               spread to new machines for many election cycles.

            e) DeKalb County appears to have erased cards by overwriting them with

               the contents of other cards—most likely by using a machine designed

               for duplicating the cards. Around 8% of the DeKalb cards I have

               analyzed so far are identical to other DeKalb cards. This practice could

               rapidly spread malware if the cards used as a source for the duplication

               were infected.




                                           19
         Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 20 of 37




         34.   The log files from the memory cards record hundreds of instances of

technical malfunctions, including data corruption, software crashes, and machines

freezing and needing to be restarted during voting. There also appear to be frequent

instances of human error and procedural deviation, such as failing to correctly

perform logic and accuracy testing.

         35.   These findings directly confirm the vulnerability of the DRE system

and reveal additional ways that malware could have spread through it, beyond those

already in evidence. Since my analysis is still in an early stage, it is likely that

additional problems will be uncovered as the work proceeds.


Rebuttal of Declaration of Jack Cobb33

         36.   Mr. Cobb gives only a partial history of certification tests that apply to

Georgia’s Dominion equipment.34 His company, Pro V&V, appears never to have

performed penetration testing on the Dominion equipment nor any security testing

on the version of the Dominion system used in Georgia (5.5A). Although he states

that his company performed certification tests for the U.S. Election Assistance

Commission (“EAC”) for version 5.5 of the software, EAC certification testing




33
     Decl. of Jack Cobb (Aug. 25, 2020), Dckt. 821-6.
34
     Id. at 5.

                                           20
      Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 21 of 37




involves only limited security evaluation and not penetration testing. I find it

interesting that Mr. Cobb points to security tests performed by another company,

SLI Compliance, as part of certification testing for Pennsylvania, but that he neglects

to point to later tests performed by the same company for California, which found a

number of serious vulnerabilities.35 I discuss these vulnerabilities and their impact

in my previous declaration.36 I also find it interesting that despite the fact that Pro

V&V had never performed penetration testing of the Dominion system, the Secretary

of State hired Pro V&V to perform certification tests for the State of Georgia.37

      37.    In reference to my August 19, 2020, declaration, Mr. Cobb opines that

I “clearly [do] not understand the specific setup and nature of the Dominion system

or its security features.”38 His first example concerns the QR codes (barcodes)

printed on the BMD ballots. Based on his company’s role in certifying the Dominion

system for the EAC and the State of Georgia, I would expect Mr. Cobb to have a

detailed technical understanding of these barcodes, which are central to the security




35
   California Secretary of State’s Office of Voting Systems Technology
Assessment, “Dominion Voting Systems Democracy Suite 5.10 Staff Report”
(Aug. 19, 2019) at 29,
https://votingsystems.cdn.sos.ca.gov/vendors/dominion/dvs510staff-report.pdf.
36
   Decl. of J. Alex Halderman (Aug. 19, 2020), Dckt. 785-2 at 21-27.
37
   Cobb decl. at 6.
38
   Id. at 9.

                                          21
      Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 22 of 37




of votes cast using Dominion BMDs. Indeed, Mr. Cobb states that during the limited

testing that his company conducted for the Secretary of State, “Pro V&V also

verified the contents of the QR code which includes a digital signature and is

encrypted.”39 He later states that, “In this system, the election files, including the QR

codes, are digitally signed and encrypted.”40

      38.    These technical claims about the Dominion QR codes used in Georgia

are entirely wrong. Based on my own analysis of the QR codes from ballot images

provided by Fayette County during discovery, which I understand to be scans of

ballots cast during the June 9, 2020 election, no portion of the QR codes is

encrypted.41 I am prepared to demonstrate that the contents can be read and

understood without the use of a secret key, thus proving they are not encrypted.

      39.    Moreover, Dominion QR codes do not include a digital signature, but

rather what is known as a message authentication code (“MAC”). A MAC provides




39
   Id. at 6.
40
   Id. at 9.
41
   In my previous declaration, I myself incorrectly described the QR codes as
“encrypted” (Dckt. 785-2 at 7(a), 32). My understanding at the time, before I had
received a Georgia BMD ballot with which to conduct my own tests, was based on
the California Secretary of State’s test report. California Secretary of State’s Office
of Voting Systems Technology Assessment, “Dominion Voting Systems
Democracy Suite 5.10 Staff Report” (Aug. 19, 2019): “The QR code is encrypted”
(p. 14); “The ICX ballot marking device uses an encrypted QR code” (p. 28).

                                           22
          Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 23 of 37




somewhat similar protections to a digital signature but is weaker in important

aspects. The distinction between digital signatures and MACs is an elem-entary

concept that I regularly test students about in introductory security classes.

          40.    Mr. Cobb’s errors about these basic facts regarding the Dominion

system and its security are troubling. They lead me to believe either that Mr. Cobb

does not understand the specific setup and nature of the Dominion system or its

security features, that he is not telling the truth when he states that his laboratory

“verified the contents of the QR code” while testing the system for Georgia, or that

Pro V&V’s tests of critical aspects of the system were poorly conducted.

          41.    Mr. Cobb goes on to imply that the Dominion voting system software

cannot be altered by attackers without detection, because the BMDs have “a built-in

feature that will generate a SHA-256 hash value at any point before and during

voting to allow for easy checks to determine if it matches with Georgia’s version.”42

This view again reflects a misunderstanding of fundamental security concepts, such

as what hash values are and how they can be used to verify the integrity of software.

          42.    In the security field, a hash value is a number that is calculated based

on the contents of a file by applying an algorithm that is designed so that it is




42
     Cobb decl. at 7.


                                             23
      Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 24 of 37




extremely difficult for an attacker to generate another file with different content that

yields the same hash value. Given two files, I can apply a hash algorithm to compute

the hash value of each file, and if the hash values are identical, I can conclude that

the files’ contents are also identical.

       43.    The scenario Mr. Cobb describes is completely different. Instead of Mr.

Cobb calculating the hash values of the files on the BMD, he describes a scenario

where the software on the BMD calculates its own hash value, which is then

compared to the hash value of the software that is supposed to be installed—in

essence, asking the BMD itself whether it is malicious. This is akin to a bouncer

asking bar patrons to card themselves. If the BMD has been attacked and is running

malicious software, that software can simply lie about its hash value.

       44.    Hash values are not trustworthy if the system used to compute and

display them is compromised. In this case, the software running on the BMD is

computing and displaying its own hash. If the software has been compromised

because the machine has been infected with malware, the compromised software

could display whatever hash the attacker has programmed—including the hash of

the uncompromised software. This mechanism may have utility for administrative

compliance (e.g., checking which version of the software is supposedly installed),

but it has little or no value for deterring attacks.



                                            24
          Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 25 of 37




          45.    Mr. Cobb also says his firm helped Georgia “perform acceptance

testing of each BMD using a hash value. This ensured that the BMD had not been

altered and had the correct software installed at the time it was accepted by the

State.”43 Here, acceptance testing refers to checking the hash of the software on the

machine at the time it is delivered from the manufacturer. Mr. Cobb does not specify

the procedure he used to conduct these tests, but verifying the integrity of software

running on an embedded device such as the ICX BMD is difficult to do securely. If

there is already malware on the device, that malware can conceal its presence from

other software using what is known as a rootkit. Therefore, computing hash values

on the device itself is not a reliable method of acceptance testing. Nor can one simply

remove the storage medium and hash it using a trusted computer, since the flash

storage chips in the ICX are permanently integrated into the circuitry. In any event,

Mr. Cobb only describes checking the integrity of the BMD software when the

BMDs were first delivered, so this testing could not prevent the software from being

altered later by attackers. Nor could it detect any subsequent attack.

          46.    Mr. Cobb also mistakenly concludes that “[i]f a QR code was somehow

manipulated on the BMD (which I have never seen occur in any context using the




43
     Id. at 8.

                                           25
         Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 26 of 37




Dominion system), the digital signature would also be altered and it would not be

accepted by the scanner.” Again, the QR codes do not contain a digital signature, but

rather a MAC. Even then, the data protected by the MAC is the same in every ballot

that has the same votes. This means, for example, that an attacker can simply

duplicate the QR code from a ballot with votes he favors in order to produce another

ballot with those same votes that will be accepted and counted by the scanner. This

is an important security flaw that Pro V&V should have been aware of after

reviewing the contents of the QR codes. Dominion could have designed the QR

codes in a way that would have allowed the scanners to detect and prevent such

duplication, but did not do so.

         47.      Mr. Cobb goes on to imply that malware cannot be spread to scanners

or BMDs from the election management system (“EMS”), because “the election

files, including the QR codes, are digitally signed and encrypted,” and if the digital

signatures do not match, “decryption fails and nothing is loaded on the machine.” 44

Once again, this assertion is technically nonsensical, even aside from the fact that

the QR codes are neither signed nor encrypted. Although the ballot programming

that workers copy to the BMDs and scanners from the EMS may be encrypted and




44
     Id. at 10.

                                            26
         Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 27 of 37




signed, this has no relevance to whether malware can spread from the EMS as part

of those files. The EMS generates the ballot programming files. Therefore, malware

running on the EMS could arbitrarily alter their contents before the encryption and

signatures are applied, ensuring that the BMDs would accept the files as genuine.

         48.      In a similar vein, Mr. Cobb asserts that, “If a QR code was somehow

manipulated on the BMD […], the digital signature would also be altered and it

would not be accepted by the scanner.”45 This is, again, nonsense. First, the QR code

contains a MAC rather than a digital signature. A MAC is a number that works

similarly to a hash, except that its value can only be computed with knowledge of a

secret key. Each QR code contains a MAC of the vote data that is computed using a

secret key that is shared by the BMD and the scanner. The scanner reads the QR

code, extracts the vote data and MAC, and uses the secret key to compute the correct

MAC of the vote data. If the MAC from the QR code is different from the computed

MAC, the scanner should reject the ballot.

         49.      This implies that in order to print any ballots that the scanner will

accept, the software on the BMD must have access to the secret key. Therefore, if

the BMD is infected with malware that modifies the operation of the software, the




45
     Id. at 11.

                                             27
      Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 28 of 37




malware too will have access to the secret key, and will be able to generate QR codes

that the scanner will accept as valid for whatever ballot choices the attacker prefers.


Rebuttal of Declarations of Juan E. Gilbert

      50.    State Defendants have refiled a declaration from Dr. Juan E. Gilbert

November 13, 2019.46 I respond to Dr. Gilbert’s assertions in my declaration of

December 16, 2019.47

      51.    In a brief supplemental declaration, Dr. Gilbert makes several

additional statements that require clarification.48

      52.    Dr. Gilbert correctly notes new SEB rules require poll workers to

verbally instruct voters to review their ballots.49 As Dr. Gilbert points out, my own

peer-reviewed research measured the effect of such instructions on verification and

error detection rates and found them to have a small positive effect. However, even

with such instructions, voters failed to detect about 86% of errors on BMD printouts

(vs. 93% without instructions). As my study explains, voters would have to verify




46
   Decl. of Juan E. Gilbert, Dckt. 821-2, originally 658-3.
47
   Decl. of J. Alex Halderman (Dec. 19, 2019), Dckt. 682 at 16, 38-49.
48
   Supp. Decl. of Juan E. Gilbert, Dckt. 821-7.
49
   Id. at 7(A).

                                          28
         Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 29 of 37




their ballots much more carefully than that in order to reliably detect outcome-

changing fraud in close elections.

         53.    Dr. Gilbert also notes that SEB rules require reminding voters that a

sample ballot is available to help with verification. My study suggests that voters

who use a sample ballot do detect errors more reliably. However, the gain will be

limited to the fraction of voters who can be induced to use a sample ballot. I am not

aware of any research that shows verbal reminders are effective in this regard, and I

would be surprised if they were.

         54.    Dr. Gilbert highlights a new SEB rule that holds that if, in any recount

or audit, “a discrepancy is found between the voter’s choice indicated by the printed

text on the ballot and the result tabulated by the ballot scanner, the printed text shall

control and be counted.”50 However, this rule does not provide an effective defense

against BMD misprinting attacks. An attacker could cause a BMD to alter both the

barcodes read by the scanners and the human readable text, in which case there

would be no disagreement. And if there were a discrepancy between the barcodes

and the human-readable ballot text, the reliably of both records would be in doubt,

because either might have been altered.




50
     Id. at 7(B).

                                            29
         Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 30 of 37




         55.    Dr. Gilbert cites a recent study by Byrne and Whitmore, which I also

cite in my previous declaration.51 Byrne and Whitemore’s results are generally in

agreement with my own BMD research (although, unlike my study, theirs has not

been peer reviewed). Both studies find that few voters are likely to spot errors on

BMD printouts. Of 108 participants who voted on a hacked BMD, Byrne and

Whitemore report that only 17.5% detected alterations to the printout. This average

includes both voters who were heavily primed to review their ballots through

repeated verbal and written instructions and voters who were not. Unsurprisingly,

the study finds that verification performance is much better among voters who

actually examine their ballots, but the fact remains that only 23% of their subjects

did so. This is further evidence that voters do not reliably detect errors on BMD

printouts.

         56.    Dr. Gilbert questions why I “make no mention of interventions which

foster higher review rates.”52 As I have discussed, the magnitude of the

improvements that have been measured by these studies for practical kinds of

interventions are simply too small to reliably uncover cheating in close elections.




51
     Id. at 8-11.
52
     Id. at 11 and 13.

                                          30
         Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 31 of 37




         57.      Dr. Gilbert’s assertion that barcode manipulation attacks could occur

with hand-marked paper ballots defies common sense.53 Although timing marks or

the placement of vote targets could be manipulated, this kind of problem would be

detected during routine logic and accuracy testing. Election workers would simply

need to perform L&A testing with one ballot and flip through the remaining stack of

blank ballots to verify that they are all the same.

         58.      Dr. Gilbert argues that BMD barcode manipulation attacks are “an

unlikely avenue for a bad actor since, as other scholars have recently noted, such an

attack is unlikely to go undetected in a jurisdiction conducting RLAs[.]”54 The only

scholar Dr. Gilbert cites for this proposition is Dr. Dan Wallach, who, like Dr.

Gilbert, is the creator of a BMD system that use barcodes. The proposition is

incorrect. While it is true that “an audit which recognizes a single inconsistent

barcode/text combination would signal a significant problem”, in order to find even

a single inconsistency, the audit would have to sample at least one manipulated ballot

and actually compare the barcode to the text. Georgia has announced no plans to

inspect the barcodes during its intended audits. Even if it did, the proposed Georgia

RLA is designed to target only a single race to be selected by the SOS every two



53
     Id. at 12.
54
     Id. at 12.

                                             31
         Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 32 of 37




years. There is no assurance that it will select enough ballots to uncover barcode-

based cheating in races that are not targeted. For instance, if the Democratic

Presidential Preference Primary had been selected for audit statewide (as it was in

Fulton county), the probability that the audit would have detected barcode-based

fraud sufficient to change the outcome of another state-wide race with a 1% margin

of victory would be only around 30%, and that’s under the counterfactual

assumption that the auditors decoded the barcodes. In elections where no RLA was

conducted (as in every election but the November general election in even years),

the probability would be 0%.

         59.      Contrary to Dr. Gilbert’s repeated implications, the issue is not whether

interventions can improve voter verification rates at all, but whether they can ensure

that sufficiently many voters carefully review their ballots.55 The effectiveness of

verification for detecting attacks increases dramatically only when the rate of

verification is high. When the rate is low, as appears to be the case based on a

growing number of studies, small increases (like those my study found were

achieved by instructing voters to verify their ballots) have little utility.




55
     Id. at 13.

                                              32
         Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 33 of 37




         60.      Moreover, the security of Georgia’s voting system depends on whether

voters are likely to spot errors when using the actual BMDs operated by the state—

not theoretical future BMDs with transparent screens like those conceived by Dr.

Gilbert or hypothetical interventions that somehow raise voters’ verification

performance well beyond the levels measured thus far. In fact, that Dr. Gilbert sees

a need for such BMDs seems to indicate that he recognizes the unreliability of the

ballots generated by the BMDs used in Georgia, lest there would be no need for

transparent screens.

         61.      Dr. Gilbert and I agree that scanners can be hacked and that rigorous

RLAs are necessary.56 However, he fails to acknowledge that BMDs, particularly

when they are used as the primary method of voting, as in Georgia, create a second

place, in addition to the scanners, where outcome-changing attacks could succeed,

multiplying the opportunities for attackers. In the absence of rigorous audits of a

kind not now contemplated in Georgia, barcodes greatly magnify this risk. Dr.

Gilbert does not seem to seriously dispute either claim.




56
     Id. at 14.

                                             33
         Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 34 of 37




Rebuttal of Declaration of Mark Riccobono

         62.   State Defendants have refiled a declaration from Mark Riccobono,

president of the National Federation of the Blind, dated August 1, 2019.57 I respond

to Mr. Riccobono’s assertions in my declaration of December 16, 2019.58


Remarks on Declaration of David Hamilton59

         63.




         64.




57
     Decl. of Mark Riccobono, Dckt. 821-8, originally 658-4.
58
     Decl. of J. Alex Halderman (Dec. 19, 2019), Dckt. 682 at 34-37.
59

60

61




                                          34
     Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 35 of 37




     65.




     66.




     67.




62

63




                                    35
      Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 36 of 37




      68.




64
   As the Court noted, the “assessment of the eNet voter registration systems and
database rang serious alarm bells.” Dckt. 579 at 76.
65
   Dckt. 579 footnote at 74. “On July 1, 2019 the SOS took over hosting eNet’s
voter registration database that creates the express pollbooks, but continued its

                                        36
      Case 1:17-cv-02989-AT Document 885-1 Filed 09/09/20 Page 37 of 37




      I declare under penalty of the perjury laws of the State of Georgia and the

United States that the foregoing is true and correct and that this declaration was

executed this 1st day of September, 2020 in Rushland, Pennsylvania.




                                     J. ALEX HALDERMAN




contract with PCC for licensed use of the PCC software and for PCC’s
maintenance and support of the PCC application.”
66
67




                                       37
